82 F.3d 434
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Horatio E. MORRIS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 96-3010.
United States Court of Appeals, Federal Circuit.
March 13, 1996.

Before ARCHER, Chief Judge, MAYER and PLAGER, Circuit Judges.
PER CURIAM.


1
Horatio E. Morris petitions for review of the final decision of the Merit Systems Protection Board ("Board"), No. NY-0752-95-0476-I-1 (September 7, 1995), which denied Mr. Morris's petition for review of an initial decision affirming the agency's decision to remove Mr. Morris.   We affirm.


2
We may reverse a decision of the Board only if it was arbitrary, capricious, an abuse of discretion, or unlawful;  procedurally deficient;  or unsupported by substantial evidence.  5 U.S.C. § 7703(c)(1994).   Due to our narrow scope of review, the Board's credibility determinations are virtually unreviewable.  Hambsch v. Department of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986).


3
In its initial decision, the Administrative Judge (AJ) found that, for engaging in "unacceptable conduct," Mr. Morris had been removed from his position as a mail handler.   Morris v. United States Postal Service, No. NY-0752-95-0476-I-1 (July 3, 1995).   As evidence of this conduct, the AJ detailed testimony from Mr. Morris's supervisor, and from some of Mr. Morris's coworkers.   The AJ also weighed Mr. Morris's testimony.   Mr. Morris appeals, arguing that he did not engage in the unacceptable conduct.   Furthermore, he argues that there is insufficient evidence to support his removal.   However, because we find that the Board's decision is supported by substantial evidence, and is neither arbitrary nor capricious, we affirm.